


Exhibit 10.1


 






TERMINATION AGREEMENT FOR
SOLAR WAFER SUPPLY AGREEMENT


This Termination Agreement for Solar Wafer Supply Agreement (this "Termination
Agreement") is entered into as of September 30, 2013, by and between SUNEDISON
PRODUCTS SINGAPORE PTE. LTD., a Singapore corporation formerly known as MEMC
Singapore Pte. Ltd. with an office located at 11 Lorong 3, Toa Payoh, Blk B, 4th
Floor, Jackson Square, Singapore 319579 ("SPS") and wholly-owned subsidiary of
SUNEDISON, INC., a Delaware corporation formerly known as MEMC Electronic
Materials, Inc. with its principal place of business at 501 Pearl Drive (City of
O'Fallon), St. Peters, Missouri 63376, United States of America ("SunEdison"),
and GINTECH ENERGY CORPORATION , a Taiwan corporation with its principal place
of business at 9F, No. 295, Tiding Boulevard, Sec. 2, Taipei 114, Taiwan, R.0.C.
("Gintech"). SPS and Gintech together shall be referred to as the ''Parties" and
individually as a “Party”.


RECITALS:


WHEREAS, on October 25, 2006, SunEdison and Gintech entered into that certain
Solar Wafer Supply Agreement (the "Agreement"), pursuant to which SunEdison
agreed to supply and Gintech agreed to purchase certain quantities of solar
wafers, pursuant to the terms of the Agreement; and


WHEREAS, on October 25, 2006, pursuant to Section 7.6 of the Agreement,
SunEdison assigned the Agreement to its wholly-owned subsidiary, SPS; and


WHEREAS, on October 25, 2007, SunEdison and Gintech entered into that certain
Amendment Number 1 to Solar Wafer Supply Agreement (the "First Amendment"),
pursuant to which SunEdison agreed to supply and Gintech agreed to purchase
certain additional quantities of solar wafers, pursuant to the terms of the
First Amendment; and


WHEREAS, on November 30, 2008, SPS and Gintech entered into that certain
Amendment Number 2 to Solar Wafer Supply Agreement (the "Second Amendment "),
pursuant to which SunEdison agreed to certain non-price and volume changes to
the Agreement; and


WHEREAS, on February 16, 2009, SPS and Gintech entered into that certain
Amendment Number 3 to Solar Wafer Supply Agreement (the "Third Amendment"),
pursuant to which Gintech and SPS agreed to certain changes to the Agreement
related to 2009 price and volume; and


WHEREAS, on September 20, 2009, SPS and Gintech entered into that certain
Amendment Number 4 to Solar Wafer Supply Agreement (the "Fourth Amendment"),
pursuant to which Gintech and SPS agreed to certain changes to the Agreement
related ·to price and volume pertaining to 2009 and all remaining years wider
the Agreement, including a conditional offer by SPS to Gintech enabling a
deferral of Gintech's purchase commitment shortfall s pursuant to the Agreement,
the First Amendment, the Second Amendment and the Third Amendment; and


WHEREAS, on April 19, 2011, SPS and Gintech entered into that certain Amendment
Number 5 to Solar Wafer Supply Agreement (the "Fifth Amendment"), pursuant to
which Gintech and SPS agreed to certain changes to the selected sections of the
Agreement; and


WHEREAS, the Parties hereto now wish to mutually terminate the Agreement, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment, as provided for herein by this
Termination Agreement, as of the Effective Date (as defined below) of this
Termination Agreement.






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, SPS and
Gintech agree as follows:


ARTICLE l


TERMINATION OF AGREEMENT


1.1    Defined Terms. Capitalized terms used in this Termination Agreement and
not otherwise defined herein shall have the meanings set forth in the Agreement,
as such terms may have been amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment or the Fifth Amendment.


(a)    "Agreement" shall mean the Solar Wafer Supply Agreement dating from
October 25, 2006, as amended by the First Amendment on October 25, 2007,
including all Attachments and Exhibits thereto, as amended by the Second
Amendment on November 30, 2008, including all Attachments and Exhibits thereto,
as amended by the Third Amendment on February 16, 2009, inc1uding all Attachment
s and Exhibits thereto, and as amended by the Fourth Amendment on September 20,
2009, inc1uding all Attachments and Exhibits thereto, as amended by the Fifth
Amendment on April 19, 2011 as provided herein by this Termination Agreement.


(b)    "Business Day" shall mean any day of the year other than (i) any Saturday
or Sunday or (ii) any other day on which banks located in New York, New York
generally are closed for business.


(c)    "Effective Date" shall mean the date on which this Termination Agreement
is duly executed by the authorized representatives of the Parties.


1.2    Termination of Agreement. The Parties hereby agree as follows for the
termination of the Agreement:


(a)    By execution of this Termination Agreement, Gintech immediately
relinquishes, surrenders, abandons, renounces, forfeits and foregoes any and all
rights it may have related to the Twenty-one Million Nine Hundred Forty Thousand
Dollar ($21,940,000) Retained Loan/Security Deposit currently held by SPS, and
SPS may immediately retain the entire Retained Loan/Security Deposit amount,
with no need for further action on either Party's part and subject to no
contingencies;


(b)    SPS shall return to Gintech the total sum of Thirty-Five Million One
Hundred Twenty-Two Thousand Eight Hundred Ninety One Dollars ($35,122,891.00) of
the remaining Loan/Security Deposit (the "Gintech Settlement Amount"). The
Gintech Settlement Amount shall be returned pursuant to the below schedule until
Gintech is refunded in full for such amount. Each amount stated below shall be
paid by SPS to Gintech, as the Parties may agree, no later than 5:00 p.m. U.S.
Central time on the last Business Day preceding the calendar dates specified
below:




(1)
Five Million Four Hundred Thousand Dollars ($5,400,000.00) on December 31, 2013
as agreed upon by the Parties and evidenced by a certain payment agreement dated
27 September 2013 (the "Payment Agreement");



(2)
Four Million Dollar ($4,000,000) on March 31, 2014;



(3)
Four Million Dollar ($4,000,000) on June 30, 2014;



(4)
Four Million Dollar ($4,000,000) on September 30, 2014;



(5)
Four Million Dollar ($4,000,000) on December 31, 2014;



(6)
Three Million Dollar ($3,000,000) on March 31, 2015;



(7)
Three Million Dollar ($3,000,000) on June 30, 2015;







--------------------------------------------------------------------------------




(8)
Two Million Dollar ($2,000,000) on September 30, 2015;

(9)Two Million Dollar ($2,000,000) on December 31, 20 15;
(10)Two Million Dollar ($2,000,000) on March 31, 2016; and
(11)(11) One Million Seven Hundred Twenty-Two Thousand Eight Hundred Ninety-One
Dollars ($1,722,891) (the "Final Payment") on June 30, 2016.


(c)    In exchange for the execution of this Termination Agreement, the
agreement for the payments described in Section 1.2(a) and Section 1.2(b) above
and the mutual releases in Sections 1.2(d) and 1.2(e) below, the Parties agree
that the Agreement (including all the Amendments) shall be terminated as of the
Effective Date and Gintech shall be relieved of and excused from all further
price and volume purchase obligations under the Agreement, and SPS is excused
from all further delivery and/or return of the Retained Loan/Security Deposit.
The return of the remaining Loan/Security Deposit is subject to SPS's
obligations set forth in Section 1.2(b) of this Termination Agreement.


(d)    Except for obligation s expressly created hereunder in accordance with
the limited terms and conditions set forth above, SPS hereby releases and
discharges Gintech, and Gintech hereby releases and discharges SPS, and each of
their affiliated companies, and each of their present and past officers,
directors, employees, agents, attorneys, representatives, hires, successors and
guarantors ("Released Parties"), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action of every
nature, whether known or unknown , up to and including the date of this
Termination Agreement, which SPS or Gintech may hold in connection with their
respective rights and obligations under the Agreement.


(e)    Except for obligations expressly created hereunder in accordance with the
limited terms and conditions set forth above, Gintech hereby releases and
discharges SPS, and SPS hereby releases and discharges Gintech, and each of
their affiliated companies, and each of their present and past officers,
directors, employees, agents, attorneys, representatives, hires, successors and
guarantors ("Released Parties"), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action of every
nature, whether known or unknown, up to and including the date of this
Termination Agreement, which Gintech or SPS may hold in connection with their
respective rights and obligations under the Agreement.


ARTICLE II


MISCELLANEOUS


2.1    Amendment.    This Termination Agreement may be amended, modified or
supplemented only in writing signed by SPS and Gintech.


2.2    Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.


2.3    Notices.    Any notice, request, instruction or other document to be
given or delivered hereunder by a Party hereto shall be in writing and shall be
deemed to have been delivered, (a) when received if given in Person or by
courier or a courier service, or (b) on the date of transmission if sent by
facsimile transmission (receipt confirmed) on a Business Day during the normal
business hours of the intended recipient, and if not so sent on such a day and
at such a time, on the following Business Day:


If to SPS, addressed as follows:


SUNEDISON PRODUCTS SINGAPORE PTE. LTD.
c/o SunEdison, Inc.
501 Pearl Drive (City of O'Fallon)
P.O. Box 8
St. Peters, MO 63376




--------------------------------------------------------------------------------




Attention : President Solar Materials
Tele: 636-474-5000
Fax: 636-474-5152
cc: General Counsel


If to Gintech, addressed as follows:


GINTECH ENERGY CORPORATION
9F, No. 295, Tiding Boulevard, Sec. 2
Taipei 114, Taiwan, R.O.C. Attention: President
Tele: 886-2-2656-2000
Fax: 886-2-2656-0593
cc: General Counsel




or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.


2.4    Waivers. The failure of a Party hereto at any time or times to require
strict performance of any pro vision hereof or claim damages with respect
thereto shall in no manner affect its right at a later time to enforce the same.
No waiver by a Party of any condition or of any breach of any term, covenant,
representation or warranty contained in this Termination Agreement shall be
effective unless in writing, and no waiver in any one or more instances shall be
deemed to be a further or continuing waiver of any such condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.


2.5    Assignment. This Termination Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that, except with the written consent of the other
Party, no assignment of this Termination Agreement or any rights or obligations
hereunder, by operation of Law or otherwise, may be made by either Party.


2.6    Captions. Captions of Sections or Articles of this Termination Agreement
are included for reference only, shall not be construed as part of this
Termination Agreement and shall not be used to define, limit, extend or
interpret the terms of this Termination Agreement.


2.7    Severability. If any provision of this Termination Agreement shall be
held invalid, illegal or unenforceable, the validity, legality or enforceability
of the other provisions hereof shall not be affected thereby , and there shall
be deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.


2.8    Entire Understanding.    This Termination Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.


2.9    Language. Each of SPS and Gintech agree that the language used in this
Termination Agreement is the language chosen by the Parties to express their
mutual intent, and that no rule of strict construction is to be applied against
SPS or Gintech. Each of SPS and Gintech and their respective counsel have
reviewed and negotiated the terms of this Termination Agreement.


2.10    Applicable Law.    This Termination Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York, without giving effect to the principle s of conflicts of law thereof.


2.11    Jurisdiction for Disputes.    Each Party to this Termination Agreement
hereby
(a)agrees that any proceeding in connection with or relating to this Termination
Agreement or any matters contemplated hereby may be brought by either Party in a
court of competent jurisdiction located within New York City, New York, whether
a state or federal court;
(b)agrees that in connection with any such proceeding, such Party shall consent
and submit to personal jurisdiction




--------------------------------------------------------------------------------




in any such court described in clause (a) of this Section 2. 11 and to service
of process upon it in accordance with the rules and statutes governing service
of process;
(c)agrees to waive to the full extent permitted by Law any objection that it may
now or hereafter have to the venue of any such proceeding in any such court or
that any such proceeding was brought in an inconvenient forum; (d) agrees to
service of process in any such proceeding by mailing of copies thereof to such
Party at its address set forth in Section 2.3; (e) agrees that any service made
as provided herein shall be effective and binding service in every respect; and
(f) agrees that nothing herein shall affect the rights of either Party to effect
service of process in any other manner permitted by Law.


2.12    Counterparts; Facsimile Signatures. This Termination Agreement may be
executed in counterparts, and when so executed each counterpart shall be deemed
to be an original, and said counterparts together shall constitute one and the
same instrument. This Termination Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature shall be deemed to have
the same effect as if the original signature had been delivered to the other
Part(ies). The original signature copy shall be delivered to the other Part(ies)
by express overnight delivery. The failure to deliver the original signature
copy and/or the nonreceipt of the original signature copy shall have no effect
upon the binding and enforceable nature of this Termination Agreement.


[remainder of page intentionally left blank; signature page follows]




























































    
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be executed and delivered as of the date first above written.




SUNEDISON PRODUCTS SINGAPORE PTE. LTD.        GINTECH ENERGY CORPORATION


By: /s/ David A. Ranhoff                     By: /s/ Wenent Pan     
Name: David A. Ranhoff                    Name: Wenent Pan
Title: President & Chairman                Title: Chairman of the Board






















































































SIGNATURE PAGE TO
TERMINATION AGREEMENT FOR SOLAR WAFER SUPPLY AGREEMENT


